    Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 1 of 6


       SEALED                                                                                                              SEALED
    AO 9l(Rev.l1/ll) Crl
                       minalComplai
                                  nt                                                                       '
                                                                                                                                        :
-    ................. .   .   .      .                                                                        .   .       ..               ... ...- .- .



                                                    U N ITED STATES D ISTRICT C OURT
                                                                           forthe
                                                                Southern DistrictofFlorida
                                   United StatesofAmerica
                                               V.
                                   JeremyLakeemGassett,                             caseNo. 2O-6391-S TRA U S S

                                          De4??#c??l/,J

                                                              CRIM INAL COM PLAIN T
          1,thecomplainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
    Onoraboutthedatets)of           August20,2020,            inthecountyof          Broward                           .                           inthe
             T outj-egp-..
                         - Districtof                       Florid:        .thedefendantts)violated:
                               Codes'
                                    cclftw                                             OffenseDescription
    18 U.S.C.2119                                            Carjacking
    18 U.S.C.1201                                            Kidnapping
    18U.S.C.924(c)(1)(A)(iii
                           )                                 Discharginga Firearm During aCrime ofViol  ence
    18U.S.C.922(g)(1)                                        Possession ofAm muni tion by a Convicted Felon


                                                                                                       FjLE
                                                                                                          , D Bi
                                                                                                              ,Y                        XF                  D .'
                                                                                                                                                               C .,Il
                                                                                                                                                                    j
                                                                                                   i
                           Thiscriminalcomplaintisbasedon thesefacts:                              l                       A ug 27J 2020
                                                                                                   .

    See attachedAffi
                   davit.
                                                                                                   î                    AN/EI.A E.Ncl m ks
                                                                                                   i                   CLERK QI
                                                                                                                       '
                                                                                                                               A.
                                                                                                                                S'DISL /1:
                                                                                                   f                   g:
                                                                                                                        .ymQïg
                                                                                                                             wj.kjqs..syj. .                . ...... .   .




                           Z Continuedontheattachedsheet.

                                                                                                        omplaihunt'
                                                                                                                  sâ'/
                                                                                                                     g//t
                                                                                                                        p/l/re
                                                                                              Christie SchadetATF SpecialAgent
                                                                                                        lnriltte:/l1(7?;;eLïtïqltit/e

    Attestedto bytheapplicantin accordancewiththerequirementsof
     Fed.R.Crim.P.4.1byF-RcF'
                            r Qc                                       ) .
     Date: August27,2020
                                                                                                          Jll
                                                                                                            dge,.çsîgnature

     city and state'
                   .                                FortLauderdale,Fl
                                                                    ori
                                                                      da                     Jared ;.Strauss,U.S.Magistrate Judge
                                                                                                        l'rii,teitl7aa,ezï''fltitle
Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 2 of 6




                       AFFIDAW T IN SU PPO RT O F CRIM INAL CO M PLAINT

               1,Christie Schade,being duly sworn,depose,and statethefollow ing:

                                             INTRO DUCTION

                      I am a SpecialAgentw ith the United States Department of Justice,Bureau of

       Alcohol,Tobacco,FirearmsandExplosivesCATF''),andhavebeensoemployedsinceNovember
       20l6. ln thiscapacity,m y responsibilities include,butare notlim ited to,investigating violations

       offederallaw,including theGtln ControlActand otherTitle ls offenses.lam currently assigned

       to the Broward County High lntensity Drug Trafflcking Area CHIDTA'')Task Force,which
       consists ofvarious federal,state,and locallaw enforcementagenciestasked w ith investigating

       drug trafficking organizations inthe area.Priorto serving asan ATF specialagent,Iwasa police

       officerwiththe FortLauderdalePoliceDepartmentforseven(7)years.
                      I make this affidavit in support of a crim inal com plaint charging JEREM Y

       LAKEEM GASSETT withviolatingTitle18,UnitedStatesCode,Sections2l19(Carjacking),
       120l(Kidnapping),924(c)(1)(A)(iii)(Discharging a Firearm During a CrimeofViolence),and
   .
       922(g)(1)(possessionofammunitionbyaconvictedfelon).
               3.     Isubm itthis am davitbased on m y personalknow ledge,as w ellas information

       provided to m eby otherindividuals,including otherIaw enforcementofGcials,and my review of
           ;                                                      .

       recordsand otherevidence obtained during the courseofthisinvestigation. Becausethisaffidavit

       isbeing subm itted forthe lim ited purpose ofestablishingprobablecausefortherequestedw arrant,
       itdoesnotincludeevery factknownto m eaboutthismatter.
Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 3 of 6




                                                                                                   2

                                        PRO BABLE CAUSE

                                           Au2ust20.2020

           4.     OnoraboutAugust20,2020,atapproximately6:1la.m.,ayoungwoman(':BW '')
    received a call from the father of her child ($tTW'').TW advised thathe had eluded Iaw
    enforcementand needed BW to pick him up from Hialeah, Florida.BW subsequently drove to

    Hialeah in a2020 ChevroletIm pala,white in color,bearing aTexastag.lUpon arriving, TW and

    an unknown black male - Iater identified as JEREM Y LAKEEM GA SSETT - entered BW 's

    veh.icl
          e.W hileBW remained inthedriverseat,TW satinthefrontjassengerseatand GASSETF
    satin thtrearpassengerseat.BW noticed thatGASSETT w ore an ankle m onitorand had a bag

    with hîm .BW drovethethreeofthem to LauderdaleM anorsDrive, where GASSETT advised that

    heIived.Upon arriving,GASSETT stated,tçhe's nothome.''zGASSE'IT then asked BW to drive

    to a differentIocation.Upon reaching thatlocation,GASSETT produced a firearm , pointed itat

    the back ofTW 'shead.and shotTW once in the back ofthe head. Im mediately aqerpuliing the

    trigger,GASSETT jumped towardsthefrontofthevehicleandforcefully kickedTW outofthe
    vehicle.W iththeGrearm stillinhishand,GAssEefT ordered BW to givehim money- Thisresulted

    in BW driving to an ATM to gethim m oney.Shetirstdroveto a Bank ofAmericabranch, located

    atl601 EastOakland Park Boulevard,FortLauderdale.W hile tbere, shewithdrew approxim ately

    $740.00 and provided itto GASSEU .W henGASSETT statqdthatheneededmoremoney, BW
    drovehim totheBrightStarCreditUnion,located at1879N orth StateRoad 7, Lauderhill,Florida,

    where shew ithdrew approximately $l,000.00 and gave itto GASSETT.Aûertaking the money,
    GASSETT directed BW to the area ofNorthwest l9th Street.0n the way, GASSETT began

    removing ammunition from the Grearm thathe tlsedto shootTW and throwing itoutthew indow .



    lTheChevroletlmçalawasarentalvehicleownedbyEnterprise.Enterpriseconfirmedthatthevehiclehadtraveled
    acrossstatelinespnorto August2020.
    2Itisunknown to whom GASSETT wasreferring.
Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 4 of 6




    Unbeknownstto GASSETT,he dropped asingleround ofammunition onto the tloorboard ofthe

    vehicle.GASSETT directed BW to an apartmentcomplex il
                                                        itheareaofN orthwest41stAvenue

    andNorthwest26th Streetin Lauderhill,stating thatthiswaswherehisbrotherlived.3GASSE'IT

    then directed BW to drive to the area behind a nearby laundromat.Upon reaching this location,

    GASSETT proceeded to forcibly rape BW lnside ofthe vehicle.Priorto com m itting the rape,

    GASSETT openedthe bag thathe lad broughtw ith him ,which contained m ultiple condom s,and

    used one during the rape.After comm itting the rape,G ASSETT tled from the vehicle on foot,

    Ieaving hisbag in the vehicle.BW imm ediately notified law enforcement.'
                                                                           l

                  Aftertheeventsdescribed in Paragraph 4 occurred,Iaw enforcem entmetwith BW

    and interviewed her.During this time,law enforcem entobtained a copy ofthe video surveillance

    footagefrom thelaundromat,whichcapturedGASSETT adjustingandpullinguphispantsashe
    exited the vehicle;w iping dow n the exteriordoorhandle with an article ofclothing while the

    vehiclereversed from thçscenewith thefrontpassengerdoorwideopen;and ileeing thearea.Law

    enforcementalso found and seized a used condom in the surrounding area thatappeared to have

    been therefora shortperiod oftim eand undisturbed.

           6.     W hile law enforcem enttended to BW ,an officerlocàted TW based on the Iocation

    informationprovided by BW .Theofficerobserved a possiblegunshotwound in theback ofTW 's

    head.Once FireRescuearrivedto thescene,ittransported TW to thehospitalforfurthertreatm ent.

                  Laterthatevening.BW discussedwhathadhappçneéwithherfamily.Havingseen
    GA SSETT with TW the previous night,the fam ily members inquired aboutthe perpetrator's

    appearance.Afterconfirm ing thathe had dark skin,bad teeth,a beard,and a face tattoo,one of

    the fam ily mem bers obtained a photograph ofGA SSETT from Faccbook and.provided itto BW .



    3Law enforcementconfirmedthatGASSEU doeshaveabrotherwho Iivesnearthislocation.
    4AtnotimedidB.W .feelthatitwassafetofleefrom GASSETT duetoherhavingwîtnessedGASSETT shooting
    T.W .and tllefearthatinstilled inher.
Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 5 of 6




    Ujonseeingthephotograph,BW confirmedthatGASSETTwasthepemetrator.BW subsequently
    provided thatimage to 1aw enforcement.

                                         Jeremy Lakeem Gassett

                   GASSETT is a convicted felon,having been previously convicted of crimes
    ptlnishable by imprisonm entexceeding one year.Forexam ple,in 2018,GASSETT received a

    sentence consisting of m ore than a year im prisonment forcom mitting grand theftofa motor

    vehicle.

                   OnoraboutJuly28,2920,astatecourtjudgeallowedGASSETTtobeplacedon
    pretrialrelease on his pending state case forGrand TheftAuto.One condition ofhis release was

    thathe wasto remain on hom e confinementwhile wearing a GPS tracking device on his ankle.

    The device required him to charge the battery oncea day fortwo hours.On August13,2020,the

    battery completely depleted, thereby precluding the state probation ofGce from tracking his

    whereabouts sincethatdate.GASSETI''Scurrentwhereaboutsare unknown.

            10.    On oraboutJuly 28,2020,priorto hisreleasefrom state custody,GA SSETT m ade

    atelephone call.During thecall,GAjSETT admitted thathe waslûgonna P** thatboy''in
    referenceto an individualby the name :T M ac.''GASSETT stated thatone ofthe reasons forthis

    statementwasbecauseheclaimedthat<;TMac''triedto rapehis(GASSETT'S)girlfriend.s
                                          Onaoinc Investiaation

            1l.     On oraboutAugust21,2020,law enforcementpresented a photographic lineup to

     BW consisting ofsix photographs,one ofwhich depictcd GASSETT from a prior arrest.This

     photograph was different than the one BW had previously provided to law enforcement (see




     5Law enforcementlearnedthatT.W .wentby thenicknameCCT''buthavenotconfirmed thatheoranyoneelse went
     by e%rrM ac.
                ''
Case 0:20-mj-06391-JMS Document 1 Entered on FLSD Docket 08/27/2020 Page 6 of 6




    Paragraph7).Afterreviewing thelineup,BW positively identisedGASSETT asthepersonwho
    Eçlrlapedmein4hecaraftershootingmykidl'qsdadandtakingmymoney.''
           12.    Law enforcem entconducted a search ofBW 'svehicle and observed a singleround

    of am m unition,a Bank ofAmerica debitcard belonging to BW ,and a receiptfrom BrightStar

    CreditUnion.The singleround ofamm unition-a Hornady .32caliberspecial-wasmanufactured
    outsidetheStateofFloridaand thus,musthavetraveled in and affected interstate com merceprior

    toenteringthestate.Law enforcementthen found and searched the bagthatGASSETT had Ieftin

    the vehicle and found multiple condoms,smallplastic baggies,a toothbrush,soap,and m en's

    underwear.

                  A latentprintexam ination ofBW 'svehicleconGrmed thatGASSETT'SGngerprint

    wasfoundon the interiordoorhandle in the rearpassengerarea.

                                         C ONCLU SION
           14.    Based on the information provided above, the undersigned affiant respectfully

    subm itsthatprobablecauseexitsto believethaton oraboutAugust20,2020,Jeremy GA SSETT

    did commitviolations ofTitle l8,United States Code,Sections 21l9 (Carjacking), l201
    (Kidnapping), 924(c)(1)(A)(iii) (Discharging a Firearm During a Crime of Violence), and
     922(g)(l)(PossessionofAmmunitionbyaConvictedFelon).
     FURTHER Y OUR AFFIANT SAYETH NAUGHT.


                                                      Specia .gcntChristie Schade
                                                      BUREAU OF A LCOHOL,TOBACCO,
                                                      FIREARM S AN D EX PLOSIVES
     Attested to by theapplicantand in accordancew iththe requirem entsFed.R.Crim .P.4.1
     by-fùc-cm - o'-         onthis 2-4-       dayofAugust2020.


     JARE M .STRA USS
     UN ED STATES M AG ISTRATE JUDGE
